Citation Nr: 0934666	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-14 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), rated 50 percent disabling from June 
17, 2005, and 70 percent disabling from December 13, 2006.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee (right knee 
disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee (left knee 
disability).

4.  Entitlement to total disability based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2008, the RO denied the Veteran's claim for TDIU.  
That same month, he filed a written notice of disagreement, 
but no statement of the case (SOC) has been issued on this 
claim.  REMAND for issuance of an SOC is required.  Manlincon 
v. West, 12 Vet. App. 238 (1998).

The claim for TDIU and the claims for higher initial 
evaluations for left and right knee disabilities are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
severe occupational and social impairment, including social 
isolation, major defects in judgment and reasoning, a history 
of suicidal ideation, regular periods depression, and 
flashbacks.

2.  The Veteran's service-connected PTSD has not been 
manifested by symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, an inability 
to perform activities of daily living, disorientation to time 
or place, or loss of memory.





CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment, VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was notified in a letter, dated August 2005 and 
sent prior to adjudication of his claim, regarding type of 
evidence necessary to establish his claims.  He was 
instructed that to show entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that the disability has gotten worse.  He was 
provided additional information regarding the assignment of 
disability ratings in a May 2008 letter.  It was noted that 
the VA considered evidence of the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and the symptoms on employment.  It 
was further explained that examples of evidence that may have 
an effect on the disability evaluation which is assigned 
included ongoing treatment records, recent Social Security 
Determinations, statements from employers as to job 
performance and lost time, and statements from people who 
have witnessed how symptoms affect him.  The letter also 
included the rating criteria for mental disorders, in 
compliance with Vazquez-Flores.  The case was subsequently 
readjudicated.

Accordingly, the Board concludes that the appeal may be 
decided without further notification.  



2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records and Social Security 
Administration Records.  The Veteran was afforded a thorough 
VA medical examination most recently in May 2008 and there is 
no indication that his disability level has changed since 
that time.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

PTSD

The claim from which this appeal stems was filed by the 
Veteran in June 2005.  The Veteran's PTSD is rated 50 percent 
disabling from June 17, 2005, and 70 percent disabling from 
December 13, 2006.  He contends he is entitled to higher 
evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Thus, the Board has 
considered whether the Veteran is entitled to staged ratings 
at any time during the appeal period.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The Veteran attended a VA examination in September 2005.  He 
reported being unable to hold a job due to violent outbursts.  
He had been married for over 30 years and felt that his wife 
had to "put up with him."  After reviewing his medical 
records, the examiner felt that PTSD was severe and was 
affecting all areas of his life.  Hygiene was good but the 
Veteran came to the examination dressed in hunting apparel.  
Speech was affected by his various emotions.  The Veteran 
reported social isolation and little social contact.  While 
he reported intense flashbacks, he did not report delusions 
or hallucinations.  Reasoning and judgment were impacted by 
emotional factors, insight was fair, memory was intact, and 
the Veteran reported a history of suicidal ideations.  The 
Veteran reported that a typical day involved drinking coffee 
and spending time with his dog.  His Global Assessment of 
Functioning (GAF) score was 40 for the past year and 35 for 
the day of the examination.  

The Veteran attended a VA examination in September 2007.  He 
had been married for over 35 years.  Hygiene was good and the 
Veteran was appropriately dressed.  Speech was coherent.  
While he reported intense flashbacks, he did not report 
delusions or hallucinations.  Reasoning and judgment were 
majorly defective, insight was fair, memory was intact, and 
the Veteran reported a history of suicidal ideations.  The 
Veteran reported that a typical day involved going outside or 
watching television, but he avoided people whenever possible.  
His Global Assessment of Functioning (GAF) score was 40 for 
the past year and 40 for the day of the examination.

In addition to VA examinations, the Veteran received some 
psychiatric treatment from the VA medical center.  Symptoms 
at those examinations are similar to symptoms reported at the 
VA examinations.

The Veteran's symptoms are consistent with a 70 percent 
disability rating for the entire appeals period.  The Veteran 
clearly experiences severe occupational and social 
impairment.  It appears that he no longer works, although 
this is due to a variety of physical factors, in addition to 
the PTSD.  He has little social contact outside of his wife.  
Examiners found that judgment and reasoning had major 
defects.  He reported a history of suicidal ideation and 
experiences regular periods depression affecting the ability 
to function independently.  He appeared in hunting apparel 
for a VA examination.  All of these indicate severe social 
impairment.

However, a higher 100 percent rating is not warranted.  
Although he is extremely socially isolated, the Veteran does 
remain married to his wife of 35 years.  While his reasoning 
and judgment may be poor, speech is coherent, the Veteran 
does not have delusions or hallucinations, and there is no 
indication of grossly inappropriate behavior.  Although he 
has a history of suicidal ideations, the Veteran has never 
acted on these nor otherwise indicated a persistent danger of 
hurting self or others.  He appears to perform the activities 
of his daily living, remain oriented to time or place, and to 
remember the names of those close to him.

The preponderance of the evidence supports an increased 
evaluation to 70 percent, but is against an evaluation in 
excess of 100 percent for PTSD.  The provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable determination 
than the increased evaluation to 70 percent for the entire 
period of the claim.  


ORDER

An increased evaluation from 50 percent to 70 percent for 
service-connected PTSD is granted, from June 17, 2005, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.


REMAND

The Veteran is entitled to an SOC which addresses his claim 
of entitlement to TDIU, if that has not already been done.  
Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  The 
issue should be returned to the Board after issuance of the 
SOC only if the Veteran files a timely substantive appeal.  
The Veteran should be informed that the submission of a 
substantive appeal as to this issue has not been 
accomplished, and the Veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

In regards to the Veteran's knee disabilities, his last VA 
examination was in October 2007.  Since that time, an MRI was 
conducted in January 2008 and the Veteran underwent a series 
of injections in August and September 2008.  The Veteran 
contended in a March 2009 statement that the injections 
improved his knees, but it is not clear if this improvement 
was permanent.  When the available evidence is too old for 
adequate evaluation of the Veteran's current symptomatology, 
the duty to assist requires providing a new examination.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding a 23-month 
old psychiatric examination too remote in time to adequately 
support the Board's decision in an appeal for an increased 
rating). 



Accordingly, the case is REMANDED for the following action:

1.  Additional notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the Veteran.

2.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to his claims.

3.  When the above development is 
completed, schedule the Veteran for a 
VA examination for his knees.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical, assign any 
relevant diagnoses, note where pain 
begins in the range of motion, and note 
any additional functional impairment.

4.  Issue a SOC as to the claim for 
TDIU, if that has not already been done.  
Manlincon, supra.  If the decision 
issued in the SOC remains adverse to the 
Veteran, the Veteran should be informed 
that he must file a timely and adequate 
substantive appeal if he wishes to 
appeal the claim to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
The Veteran must be informed of the time 
period allowed for perfecting a timely 
appeal, including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form letter.

5.  The claims for increased initial 
ratings for the knees should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

Thereafter, the claim for TDIU should be returned to the 
Board for further appellate consideration only if the Veteran 
submits a timely substantive appeal and all other procedural 
due process has been completed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


